I agree that because a violation of R.C. 4513.02(E) confers no authority on an officer to seize a vehicle that is found to be unsafe for operation, no concomitant right of impoundment exists to reasonably justify a warrantless search of the vehicle. However, our holding does not preclude an impoundment search of a vehicle that has been abandoned, either because it is unsafe for operation or for another reason, when the officer has a valid reason to have the vehicle removed from the place where it was abandoned. Traffic safety is such a valid reason. As Judge Fain points out, in this instance the officer's direction to the driver to leave the vehicle where it was stopped does not present that circumstance.